Title: To George Washington from Isaac Clason, 1796
From: Clason, Isaac,Bowne, Robert,Eddy, Thomas
To: Washington, George


                        To the President of the United States of America
                            1796
                        
                        The Petition of the Merchants, Shipowners, and Masters of Ships trading from the City and Port of New York to the Port of Kingston upon Hull in Great Britain, and others whose Names are hereunto Subscribed.Respectfully Sheweth, That The Trade carried on by Means of shipping between the Inhabitants of the United States and especially these of the City of New York, and the said Port of Kingston upon Hull is very extensive and is rapidly increasing.That Disputes often arise at Kingston upon Hull between the Masters and Mariners of Ships belonging to the United States—that the Mariners of such Ships often desert—and that Instances not unfrequently occur of their being impressed at Kingston upon Hull aforesaid to the great Inconvenience and Damage of your Petitioners and to the Detriment of the Citizens of the United States in general.That the Grievances above complained of might be greatly remedied if a Resident Consul from the Unites States were appointed upon Kingston upon Hull aforesaid.That George Knox Merchant at Kingston upon Hull is extensively concerned in the Trade and Commerce carried on between the Citizens of the United States and especially those of the City of New York and the Port of Kingston upon Hull and that he is a Merchant of much Respectability of Character and we believe he is in every Respect a proper Person to be appointed Resident Consul there.Your Petitioners therefore Respectfully solicit that the said George Knox may be appointed Resident Consul from the United States at Kingston upon Hull aforesaid.
                        
                            John ThurstonMinturn OChamplinMcDougallWilliam SheddersRobert DaleIsaac ClasonTredwell JacksonIsaac BellHatlett Bowne & Co.C.W. LivingstonPeter EltingSaml MansfieldSeton, Maitland Co.Robt BowneThomas EddyJames ScottFranklin, Robinson & Co.John Murray & SonPearsall Peter SchumacherJno. BroomJ. BlaggeW. NeilsonMurray & MusArmstrong & BarrowArch: GraceWm. LaighGeorge J Hugh Pot
                        
                    